Title: To George Washington from Lewis Nicola, 5 April 1783
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Constitution Island 5 April 1783
                        
                        A regimental courtmartial was yesterday held in the Invalid regt & brought to me for approbation, on
                            reading I found part of the sentence contained matter exceeding the authority of an officer commanding a regt as a
                            discharge must be the consequence. I therefore take the liberty to submit it to your consideration, but beg leave to
                            observe that the man bears a very bad character, has never suffered in the service, his only disability being the loss of
                            a finger last war which was the ostensible reason of his being transferred but I am assured the real one was his
                            unworthyness. He is enlisted for the war & declares he will take his discharge as soon as the peace is declared,
                            if his dismission is deffered ’till that period he will receive the same honourable discharge as meretorious soldiers.
                            Having detailed these circumstances, which I think requisite for your Excellencies information I beg leave to assure you I
                            am with respect Your Excellencies Most obedt Servant
                        
                            Lewis Nicola Col. Inv.
                        
                    